                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  KNOXVILLE DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )            NO. 3:15-CR-00044
                                                     )            REEVES / GUYTON
RONNIE SHULTS,                                       )
                                                     )
               Defendant.                            )


                            MEMORANDUM OPINION AND ORDER


       On July 7, 2016, Ronnie Shults was sentenced to 40 months in prison, followed by three

years of supervised release, for conspiracy to distribute and possession with intent to distribute a

substance containing a detectable amount of oxycodone. On February 7, 2018, Mr. Shults’ began

his term of supervised release. To date, he has served 20 months of his three-year term.

       On July 16, 2019, Mr. Shults filed a pro se motion for early termination of supervised

release [D. 48]. In support of his motion, the defendant states that he has re-built family

relationships, avoids unhealthy relationships, has passed all drug screens, and has been engaged in

various activities, including salvage work, mechanic work, landscaping, and gardening.

       Mr. Shults’ probation officer has indicated that Mr. Shults has followed all instructions and

reports as instructed. Additionally, Mr. Shults’ probation officer has confirmed that he has passed

all random drug screens and has paid his special assessment fee in full. Neither the probation

office nor the government object to Mr. Shults’ request for early termination of supervised release.




                                                 1
       A court may terminate a term of supervised release at any time after the expiration of one

year of supervision if, after considering the factors set forth in 18 U.S.C. §§ 3553(a)(1), (a)(2)(B),

(a)(2)(C), (a)(2)(D), (a)(4), (a)(6), and (a)(7), “it is satisfied that such action is warranted by the

conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). After

carefully considering the requirements of the statute, the Court finds that early termination of

supervised release is appropriate in this case. Accordingly, Mr. Shults’ motion [D. 48] is

GRANTED, and his term of supervised release is TERMINATED.

       The Court is glad to hear that Mr. Shults is doing well, and wishes him continued success.

       IT IS SO ORDERED.


                                       ___________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                  2
